Citation Nr: 0522699	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-05 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of a 
right ankle injury.

3.  Entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 (West 2002) for post-traumatic stress 
disorder.  

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 (West 2002) for residuals of a right below 
the knee amputation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and June 2003 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The Board denied service connection for residuals of a right 
ankle injury in August 1993.  An October 2001 Board decision 
denying service connection for residuals of a right ankle 
injury was vacated by the United States Court of Appeals for 
Veterans Claims (Court) in July 2004.  That Court decision 
has been appealed by the Secretary, to the Federal Circuit.  
The veteran applied to reopen in November 2001.  Accordingly, 
the August 1993 Board decision is the last final decision.

An October 2001 Board decision denying VA compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a right below 
knee amputation was vacated by the United States Court of 
Appeals for Veterans Claims (Court) in July 2004.  That Court 
decision has been appealed by the Secretary, to the Federal 
Circuit.  The veteran applied to reopen in February 2003.  
Accordingly, there is no final decision.  In view of the 
potential jurisdictional consequences, the issue of 
entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for residuals of a right below knee amputation is 
being held in abeyance.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within 
one year of separation and is unrelated to service.

2.  The Board denied service connection for residuals of a 
right ankle injury in an August 1993 decision.

3.  Evidence submitted since the Board's August 1993 decision 
does not raise a reasonable possibility of substantiating the 
claim.

4.  The fatal shooting the veteran witnessed at the VA 
domiciliary dining room on October 11, 2001 was not witnessed 
as part of VA hospital care, medical or surgical treatment, 
or examination and post-traumatic stress disorder is not 
shown.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

2.  The Board's August 1993 decision denying service 
connection for residuals of a right ankle injury is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

3.  Since that August 1993 Board decision, new and material 
evidence has not been submitted to reopen a claim for 
entitlement to service connection for residuals of a right 
ankle injury.

4.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the claimant.  The RO sent the veteran 
a VCAA letter concerning service connection for hypertension, 
right ankle disability, and post-traumatic stress disorder in 
October 2002.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish service 
connection claims and the claimant was afforded additional 
time to submit such evidence.  The claimant was also provided 
notice that he should submit pertinent evidence in his 
possession.  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

The October 2002 VCAA notice concerning claims for service 
connection for hypertension, right ankle disability, and 
post-traumatic stress disorder preceded the December 2002 
adjudication of the claims for service connection for 
hypertension  and right ankle disability and benefits under 
Section 1151 for post-traumatic stress disorder.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service medical records and VA and private 
treatment records have been obtained.  The records satisfy 
38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

The Board notes that the October 2002 notice sent by the RO 
to the veteran concerned service connection for 
post-traumatic stress disorder, and that his post-traumatic 
stress disorder claim is one for Section 1151 benefits.  
However, the RO did advise the veteran of Section 1151 
requirements in its April 2003 letter concerning the below 
the knee amputation 1151 claim.  Moreover, the 1151 
post-traumatic stress disorder claim lacks legal merit so no 
reasonable possibility exists that VA assistance would aid in 
substantiating it.  Further notice would be futile.  
Accordingly, the Board concludes that VA has no further 
duties concerning this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose for the post-traumatic stress disorder claim 
being decided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  

I.  Service connection

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be established for any disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.  Hypertension may be presumed to 
have been incurred in service if it is manifest to a degree 
of 10 percent within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for hypertension when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).



A.  Hypertension

Factual background

The service medical records do not contain a diagnosis of 
hypertension.  Hypertension is not reported in the veteran's 
history or complaints on service examination in June 1965 or 
service separation examination in December 1967.  His blood 
pressure was 118/72 in June 1965 and 116/80 in December 1967 
and clinical evaluations of his heart and vascular system 
were normal on both of those examinations.

Following service, on VA examination in February 1975, the 
veteran's blood pressure was 120/80.  No medications were 
reported.  

Dr. Eller reported in July 1983 that the veteran's blood 
pressure was 140/90 in June 1970 and that it was 128/80-86 in 
August 1978.  

On VA evaluation in March 1991, the veteran's blood pressure 
was 104/62.  There was no indication that he was on any blood 
pressure medication.  A July 1993 VA medical record reports a 
blood pressure of 137/91.

A February 1993 chest X-ray report states that there was no 
cardio-pulmonary disease.

The veteran was on lisinopril and had a blood pressure of 
157/99 on private evaluation in September 1999.  

A diagnosis of hypertension is contained in a November 1999 
VA hospital discharge summary.



Analysis

The veteran has appealed the denial of service connection for 
hypertension.  38 U.S.C.A. § 1154(b) (West 2002) is not for 
application as the veteran had no combat service.

The veteran did not report a history of hypertension in 
service.  Additionally, his blood pressure was taken in 
service and hypertension was not diagnosed.  Furthermore, his 
heart and vascular system were normal on service examinations 
including the service separation examination in December 
1967.  Dr. Eller reported a blood pressure of 140/90 in June 
1970, but this was 2 1/2 years after service.  He did not 
report a diagnosis of hypertension and no medication is shown 
for years after service.  At the time of a February 1975 VA 
examination, the veteran's blood pressure was taken and 
hypertension was not diagnosed.  His February 1993 chest X-
ray showed no cardio-pulmonary disease and hypertension was 
first diagnosed years after service.

At this time, there is no competent evidence of hypertension 
during service or within one year of separation.  Probative 
evidence establishes that he was normal during service and no 
evidence indicates that hypertension was manifest to a 
compensable degree within 1 year of separation.  Moreover, no 
competent evidence of record relates it to any incident of 
service.

The veteran as a lay person has not been shown to be capable 
of making medical conclusions.  Thus, his opinions regarding 
diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Accordingly, service connection for hypertension is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).



B.  Right ankle

Factual background

The veteran contends that service connection is warranted for 
residuals of a right ankle injury which was incurred in 
service.  

In November 1988, the RO denied a prior claim by the veteran 
for service connection for the residuals of a right ankle 
injury.  The Board held in August 1993 that new and material 
evidence had not been received to reopen.

The evidence of record at the time of the August 1993 Board 
decision can be summarized as follows.  Service medical 
records dated in June 1965 indicated that the veteran injured 
his right ankle in mid-June 1965.  He was felt to have a very 
mild sprain.  He reported that he had injured the same ankle 
once years ago.  X-rays revealed no significant abnormality.  
The diagnosis was Achilles tendonitis.  At the time of the 
March 1967 service examination, the veteran reported having 
or having had foot trouble.  It was reported that he had 
injured his foot in basic training and now walked with a 
limp.  Clinical evaluation of his lower extremities was 
normal at that time.  At the time of his December 1967 
separation examination, the veteran reported having or having 
had a trick foot.  Clinical evaluation of his lower 
extremities was normal.  

Subsequent to service, a special VA neurology examination was 
conducted in February 1975, and the veteran's right ankle 
jerk was found to be about normal.  An undated VA 
prescription form indicated that metatarsal arch bars were 
prescribed.

A private outpatient treatment report, dated in May 1976, 
from Hugh W. Ratliff, M.D., indicated that metatarsal bars 
were prescribed for both feet because of metatarsalgia on the 
left due to the slight equinus posturing of the foot and 
increased weight bearing in that area.  A July 1976 treatment 
report from Dr. Ratliff revealed that the veteran had 
discontinued the metatarsal bar on the right foot.  In July 
1983, Dr. Eller indicated that the veteran had been in an 
accident in May 1974, sustaining a contusion of the right 
lower leg.  X-rays were negative for fracture or dislocation.  

Leland A. Winston, M.D. reported in May 1979 that he had 
examined the veteran the same month and that the veteran's 
right lower extremity was found to be normal.  In April 1983, 
the veteran's sister reported that she had helped the veteran 
move to a new apartment in January 1968 and he was limping on 
both ankles at that time.  A July 1983 treatment report from 
Dr. Winston described a diagnosis of an old ankle sprain, 
right, and prescribed an orthotic device.  A June 1987 VA 
treatment report related that the veteran was seen for right 
ankle pain, and possible tendonitis was diagnosed.  During 
the VA hospitalization from mid-July to mid-August 1987, a 
heel brace was issued to him to correct his right ankle 
instability.  A July 1987 VA treatment report indicated that 
the veteran was again seen for right ankle pain, and chronic 
ligamentous sprain, right ankle, was diagnosed.  

Treatment records for the veteran's hospitalization at a VA 
medical facility from late September to early November 1987 
indicated that the veteran was wearing orthotics on his right 
foot for right ankle instability which he reported was due to 
an injury sustained in service.  

In April 1988, a VA examination was conducted.  The findings 
were poor muscular development of the legs, minimal 
resistance to flexion and extension of the foot and ankle, 
poor muscle strength of both feet, bilateral cavus type foot, 
and a minimal range of motion of the right ankle.  X-rays 
were unremarkable except for slight osteoporosis.  The 
diagnosis was residuals of a right ankle injury.  During VA 
hospitalization from lat August to mid-September 1988, the 
veteran reported that he had injured his right ankle during 
service.  Outpatient treatment and hospital reports from both 
private and VA medical facilities for treatment of diagnosis 
other than the right ankle disability were also part of the 
record.  

A December 1991 VA outpatient report revealed that the 
veteran sought treatment for right ankle and foot pain which 
he had experienced since he had twisted his right ankle 3 
weeks prior to the treatment.  He gave a history of a right 
ankle injury 25 years earlier.  The diagnosis was right heel 
and ankle pain.  A February 1992 VA outpatient report 
indicated that a right heel brace cup was prescribed to 
correct a foot drop.  VA outpatient and hospital reports for 
problems other than the right ankle were also submitted.  

At an April 1993 hearing before a member of the Board, the 
veteran testified that his current right ankle problem was 
the same as he had had in service.  He said that his symptoms 
had worsened in about 1987 when he was provided with a brace.  

The Board concluded in August 1993 that the evidence added to 
the record since the November 1988 RO decision was not new 
and material.  The Board noted the following.  The December 
1991 VA outpatient report recounted that the veteran was seen 
for right ankle and foot pain due to an injury sustained 3 
weeks earlier.  There was no indication that the underlying 
disability was incurred in service and the current findings 
were not reported to be related to the history of the right 
ankle injury he reported 25 years earlier.  The February 1992 
VA outpatient report indicated only that an orthotic device 
was prescribed for the veteran's right ankle disability.  The 
report did not indicate when the disability necessitating the 
device was incurred.  The Board noted that although the 
veteran contended that his current right ankle disability was 
the result of an injury sustained in service, he was not 
competent to render such a medical opinion.  The Board found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for the 
residuals of a right ankle injury, and that the November 1988 
RO decision was, therefore, final.  

Since the Board's August 1993 decision, a December 1991 VA 
radiographic report indicates that X-rays of the veteran's 
right ankle were normal.  The veteran was treated in a VA 
emergency room in July 1999 for a comminuted fracture of the 
posterior calcaneus.  An August 1999 VA radiographic report 
indicates that the veteran had had an open reduction with 
screws transfixing fracture fragments of the right os calcis.  

Private and VA medical records dated in September 1999 
indicate that the veteran had had comminuted oblique 
fractures of the distal shafts of the right tibia and fibula.  
The veteran and the private and VA medical records indicate 
that this occurred during a motor vehicle accident on 
September 17, 1999.  The veteran had a right below the knee 
amputation in 1999.  More recent records show his 
postoperative status.  

The veteran has reiterated, including in testimony during a 
hearing at the RO in February 2001, that he injured his right 
ankle in service and had been treated for it since service 
and now has residuals of that injury.  

Analysis

The veteran has appealed the denial of service connection for 
residuals of a right ankle injury.  

In an August 1993 decision, the Board denied service 
connection for residuals of a right ankle injury.  The August 
1993 Board decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  However, a claim will be reopened and 
the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended in 2001.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, then the claim 
is reopened.  When it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The Board held in August 1993 that new and material evidence 
had not been received since the RO's prior final decision 
because the veteran had not submitted any new evidence which 
constituted competent medical evidence of a nexus between his 
in-service right ankle injury and his post-service right 
ankle problem.  The Board advised the veteran that his own 
opinion that his current right ankle problem had its onset in 
service was not a competent medical opinion.  The Board's 
decision is final based on the evidence which was then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In order to reopen a claim, the veteran must submit new and 
material evidence.  Here, the veteran still has not submitted 
competent medical evidence showing that any post-service 
right ankle disability was the result of disease or injury 
which was incurred in service.  His statements and testimony 
that he now has residuals of an in-service right ankle injury 
are not new and material.  He made the same statements 
before.  Similarly, evidence disclosing a post-service 
traumatic event is not material.  The Board concludes that he 
has not submitted new and material evidence.  In light of 
this, the claim may not be reopened.  38 U.S.C.A. § 5108.  

While the veteran may feel that he had post-service residuals 
of a right ankle injury which was incurred in service, since 
he is a layperson, he is not capable of stating that medical 
conclusion.  Rather, medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).



III.  Section 1151

Factual background

The veteran has appealed the denial of Section 1151 benefits 
for post-traumatic stress disorder.  He asserts that Section 
1151 benefits are warranted because he has post-traumatic 
stress disorder which was caused when he witnessed a man in 
the VA domiciliary cafeteria shoot 2 men, both of whom died.  
In March 2004, the veteran stated that he believed that there 
was an error in judgment on the part of the VA police on 
October 11, 2001, when they did not have a police officer in 
the domiciliary to protect veterans when the man shot and 
killed 2 people.

October 2001 VA medical records indicate that the veteran had 
an acute stress reaction secondary to a shooting and killing 
of 2 veterans which occurred in a VA domiciliary dining room.

Criteria

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

Analysis

The evidence shows that an acute stress reaction occurred as 
a result of an event in a VA dining room.  In order for there 
to be a meritorious claim, there must be hospital care, 
medical or surgical treatment, or examination, causing 
disability.  The evidence shows that the veteran was not 
witnessing the event as part of VA hospital care, medical or 
surgical treatment, or examination, and the evidence shows no 
diagnosis of post-traumatic stress disorder.  In the context 
of the legal requirements, even accepting that 2 people were 
shot near him and he had an acute stress reaction or 
post-traumatic stress disorder, the claim can not be allowed.  
The claim lacks legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to VA compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for post-traumatic stress disorder is 
denied.  

The application to reopen the claim for service connection 
for residuals of a right ankle injury is denied.




REMAND

III.  Diabetes service connection claim

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  Additionally, the Court has indicated 
that VA must request that the claimant provide any evidence 
in the claimant's possession which pertains to the claim. 

A review of the claims file reveals that the veteran was 
never provided a VCAA letter that is specific to his claim 
for service connection for diabetes mellitus.  Given the 
aforementioned, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to his claim of service connection 
for diabetes mellitus.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and indicate which 
portion of that information and evidence, 
if any, is to be provided by him and 
which portion, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain relevant evidence, that evidence 
must be submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


